Title: From Alexander Hamilton to John Adlum, 21 September 1799
From: Hamilton, Alexander
To: Adlum, John


          
            Sir,
            New york Sepr. 21st. 1799
          
          I do not think it advisable to grant your request for a furlough without previously consulting Col. Ogden on the subject. I have accordingly communicated the request to that officer  with the proper directions.
          With consideration I am, Sir yr. ob. sert.
          
            A Hamilton
          
          Major Adlum—
        